DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election of Invention I without traverse in the Reply filed 9 February 2022 is acknowledged.  The elected Invention now encompasses claims 1-3 and 5-11.  The non-elected Invention II encompasses claim 4, which has been canceled.  The restriction requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
It is unclear what causes the “irradiating”, or what the irradiating involves.  For example, it is unclear whether neutrons, protons, electrons, gamma rays, and/or neutrinos (or something else) perform the “irradiating”.
Claims 1-2
It is unclear what constitutes “treating” in the manner used in the claim.  For example, it is unclear whether allowing an irradiated sphere to cool or decay constitutes “treating” the sphere.  It is unclear whether moving an irradiated sphere or allowing light (or ambient temperature) to contact the sphere constitutes “treating” the sphere.  The dividing boundary between treating and non-treating actions is undefined.  Thus, the claim does not allow the public to be sufficiently informed of what would (or wouldn’t) constitute infringement.
Claim 3
The phrase “the reacted spheres” lacks proper antecedent basis. 
It is unclear whether the spheres include Pu before the irradiating. 
Claim 5
It is unclear what constitutes a “microsphere” in the manner used in the claim.  Dimensions are not recited.  The size that divides a microsphere from a non-microsphere is undefined.
Claim 6
It is unclear what constitutes “flowable” in the manner used in the claim.  It would appear that almost any movable object can be made to carry out continuous movement (at least for a brief period of time) in one direction (e.g., be vertically dropped; tsunami), and thus be flowable.  The dividing boundary between flowable (in the manner used in the claim) and non-flowable is unclear.
Claim 8
The phrase “the target assembly” lacks proper antecedent basis. 
Claim 10
The phrase “about the core” is unclear.  For example, it is unclear whether the phrase means completely around the core, adjacent the core, or something else.
The phrase “a core defining a volume about the core” is unclear.  It is unclear how an element can define a volume of which it is not a part of.  If so then it would appear that every element defines a volume, which renders the phrase meaningless.
Claim 11
The phrase “the volume of the insert ” is unclear.  It is unclear how the volume can be both about the insert and also part of the insert.  The phrase also lacks proper antecedent basis. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, and 9-11, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldmann ("Neptunium Oxide Target Fabrication Facility Considerations for the Production of Plutonium‐238." In AIP Conference Proceedings, vol. 301, no. 1, pp. 1463-1470. American Institute of Physics, 1994).

Claims 1 and 3
Goldmann (cited via IDS) teaches irradiating Np spheres within a nuclear reactor (e.g., page 1463). The spheres are removed and treated to obtain Pu-238 (e.g., pages 1463, 1470).
Claim 5
The spheres have a 0.76 mm diameter.
Claims 6-7 and 9
The spheres are flowable and are poured into a target assembly.  For example, note page 1469.
Claims 10-11
The spheres are irradiated within a volume of a target assembly (which includes target pins). 


Claims 1-3, 5-7, and 9-11, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venneri (US 2003/0156675). 
Claim 1
Venneri (cited via IDS) teaches irradiating Np or Am spheres within a nuclear reactor [0027, 0031, 0038, 0048].  The spheres are removed and treated [0042].  
Claim 2
The spheres are within a ceramic material (e.g., silicon carbide; [0028]).
Claim 3
The spheres include Pu [0027]. 
Claims 5-7 and 9
The spheres are microspheres (e.g., [0010, 0038, 0048]; claim 8).  The small size enables the spheres to be flowable, and are poured into and removed from a target assembly.
Claims 10-11
The spheres (110) are irradiated within an insert volume (holes) of a target assembly (106, 104), which has a central core (e.g., Figure 5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Venneri as applied to claim 1 above, and further in view of Bergeron (“Plutonium consumption and transmutation of neptunium or americium in the MHTGR core”, CEA-CONF-12313, Centre d'Etudes de Saclay, 1995).
Bergeron shows that it is well known in the art to use refractory coated Np (or Am) in a nuclear reactor (e.g., pages 1-2).  The coating provides strength and fission product retention.  Modification of Venneri to have included the spheres with a refractory coating to enhance strength and fission product retention, as suggested by Bergeron, .

Claims 2 and 8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Goldmann as applied to claim 1 above, and further in view of Bergeron (Plutonium consumption and transmutation of neptunium or americium in the MHTGR core, CEA-CONF-12313, Centre d'Etudes de Saclay, 1995).
Applicant indicates that the ceramic can be graphite [0037, 0039].  Bergeron shows that it is well known in the art to use ceramic and refractory coated Np (or Am) in a nuclear reactor (e.g., pages 1-2).  The coating provides strength and fission product retention.  Modification of Goldmann to have included the spheres with a ceramic and refractory coating to enhance strength and fission product retention, as suggested by Bergeron, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited feature(s) is not shown:
a core defining a volume about the core (claim 10). 
spheres occupy at least a portion of a volume of an insert (claim 11).
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because reference numeral “26” is used to designate both spheres (e.g., published specification at [0036]) and non-spheres (e.g., tubes, Figures 2-4 and 6-8; and ceramic material [0039]).  It is also unclear where spheres are shown in Figs 2-4 and 6-8. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Objection to the Abstract
The Abstract is objected to because it does not correspond to the elected invention (method).  The Abstract is also objected to because it includes redundant and unnecessary wording.  For example, reference to a “volume” is unnecessary since it 
The following abstract is suggested: A target assembly includes spheres comprising neptunium (Np) or americium (Am).  The spheres are irradiated in a nuclear reactor in production of plutonium-238.

Objection to the Title
The Title is objected to because it does not correspond to the elected invention (method).  The following Title is suggested:  “Irradiating Np Or Am Spheres In A Nuclear Reactor In Production Of Pu-238".

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.

/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646